
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Mr. Vitter (for himself,
			 Mr. Cochran, Mr. Roberts, Mr.
			 Brownback, Mr. Grassley,
			 Mr. Isakson, Mr. Crapo, Mr.
			 Chambliss, Mr. Bunning,
			 Mr. Inhofe, Mr.
			 DeMint, Mr. Burr,
			 Mr. Johanns, Mr. Enzi, Mr.
			 Wicker, Mr. Thune,
			 Mr. Risch, and Ms. Murkowski) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing the Congress to prohibit the physical
		  desecration of the flag of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				—
					The Congress shall have power to
				prohibit the physical desecration of the flag of the United
				States.
					.
		
